DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 3, the correct phrase is “so that the geomat”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (DE 3609973) in view of Pulkkinen (US 4,717,285).
Regarding claim 1, Klaus discloses a vertical manhole apparatus 1 for providing access to one or more leachate collection pipe access points, the apparatus comprising:
a plurality of first pipe segments (separated by brackets 3) joined together vertically above a foundation in a landfill including a first pipe first segment wherein the plurality of first pipe segments form a first vertical pipe (Fig 1);
a cleanout riser pipe 8 extending inside the first vertical pipe from a cleanout riser pipe access point at 7 to a collection pipe access point proximate a leachate collection pipe 5 (Fig 1).
Klaus does not disclose a first stabilizer engaged with the first pipe first segment and extending from the first pipe first segment out into waste in the landfill. However, Pulkkinen discloses a vertical apparatus 10 having stabilizers 14 engaged with the segments of the vertical apparatus and extending from the segments out into the soil (Fig 2, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Klaus to include a first stabilizer as taught by Pulkkinen, in order to anchor the apparatus into waste in the landfill.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 2, the modified apparatus of Klaus and Pulkkinen would have a second stabilizer 14 engaged with the first pipe first segment and extending from the first pipe first segment; and a third stabilizer 14 engaged with the first pipe first segment and extending from the first pipe first segment (Fig 2 of Pulkkinen).
Regarding claim 3, Pulkkinen further discloses the first stabilizer 14 comprises a first rod connected to the first pipe first segment (Fig 2, 3), (Col 2, Lines 42-43).
Regarding claim 4, the modified apparatus of Klaus and Pulkkinen would have the first stabilizer further comprises a first rod connected to the first pipe first segment (Fig 2, 3), (Col 2, Lines 42-43), wherein the second stabilizer 14 further comprises a second rod connected to the first pipe first segment, and wherein the third stabilizer 14 further comprises a third rod connected to the first pipe first segment (Fig 2, 3).

6.	Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (DE 3609973) in view of Pulkkinen (US 4,717,285) and further in view of Miller (US 5,368,414). Klaus modified by Pulkkinen discloses as discussed in claims 3 and 4, but does not disclose the first stabilizer further comprises a first deadman anchor connected to the first rod, wherein the second stabilizer further comprises a second deadman anchor connected to the second rod, and wherein the third stabilizer further comprises a third deadman anchor connected to the third rod. However, Miller discloses a vertical apparatus having a stabilizer comprising a deadman anchor 54 connected to a rod 52, (Fig 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Klaus and Pulkkinen to include a deadman anchor connected to the first, second and third rods as taught by Miller, in order to provide a stronger anchor to the apparatus into waste in the landfill.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

7.	Claims 1 and 2 as an alternative are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 6,599,058) in view of Negri (US 5,027,038). 
Arnold discloses a vertical manhole apparatus 18 for providing access to one or more leachate collection pipe access points, the apparatus comprising:
a segment positioned vertically above a foundation in a landfill 12 (Fig 1, 4, 5);
a cleanout riser pipe 24 extending inside the vertical segment from a cleanout riser pipe access point to a collection pipe access point proximate a leachate collection pipe 20, 21 (Fig 1, 5, 6).
Arnold does not disclose the apparatus comprising a plurality of first pipe segments joined together including a first pipe first segment wherein the plurality of first pipe segments form a first vertical pipe and a first stabilizer engaged with the first pipe first segment and extending from the first pipe first segment out into waste in the landfill; a second stabilizer engaged with the first pipe first segment and extending from the first pipe first segment; and a third stabilizer engaged with the first pipe first segment and extending from the first pipe first segment. However, Negri discloses a vertical apparatus comprising a plurality of first segments 26 joined together including a first segment wherein the plurality of first segments form a first vertical section and a first stabilizer 27 engaged with the first segment and extending from the first segment out into the ground; a second stabilizer 27 engaged with the first segment and extending from the first segment; and a third stabilizer 27 engaged with the first segment and extending from the first segment, (Fig 1-6). Thererfore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical apparatus of Arnold to include a plurality of segments and stabilizers as taught by Negri in order to provide a vertical manhold that can be formed by sections and strongly secured into the landfill preventing movement and collapsing.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the vertical manhold apparatus would have a plurality of first pipe segments joined together including a first pipe first segment wherein the plurality of first pipe segments form a first vertical pipe and a first stabilizer engaged with the first pipe first segment and extending from the first pipe first segment out into waste in the landfill; a second stabilizer engaged with the first pipe first segment and extending from the first pipe first segment; and a third stabilizer engaged with the first pipe first segment and extending from the first pipe first segment and the cleanout riser pipe would extend inside the first vertical pipe vertical segment.

8.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 6,599,058) in view of Negri (US 5,027,038) and further in view of Rainey (US 7,114,887).
Regarding claims 10 and 11, Arnold modified by Negri discloses as discussed in claims 1 and 2, Negri discloses stabilizers 27 made of reinforcing straps, but does not disclose the first stabilizer further comprises a geomat; the second stabilizer further comprises a second geomat, and wherein the third stabilizer further comprises a third geomat. However, Rainey discloses a vertical structure 10 including stabilizers 1010, 1110 formed of a geomat (Fig 10, 13). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the reinforcing straps of Negri for the geomat of Rainey, using known methods with no change in their respective functions and it would provide a larger area of reinforcement. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claims 12 and 13, Arnold modified by Negri and Rainey discloses as discussed in claim 10, but does not disclose the geomat further comprises an aperture that fits closely around the first vertical pipe and wherein the vertical manhole is configured so that that geomat is slidably engaged along the vertical pipe. However, it would have been an obvious engineering design to have the geomat with an aperture around the vertical pipe in order to facilitate the installation of the stabilizer around the vertical pipe.
As modified, the vertical manhole would be capable of being configured so that the geomat is slidably engaged along the vertical pipe

9.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Billante (US 6,769,222) in view of Klaus (DE 3609973). 
Regarding claim 14, Billante discloses a method of adjusting the orientation of a vertical wall the method comprising the steps of: 
i.    engaging a first stabilizer 16 with a vertical wall 10 wherein at least a portion 20 of the first stabilizer 16 operates as a deadman anchor located in the soil (Fig 1-5); and
ii.    adjusting the first stabilizer 16 using a tension control system in order to pull on the vertical wall and thereby adjust the orientation of the vertical wall relative to surrounding soil (Fig 3, 5), (Col 3, Lines 28-67).
Billant does not disclose the method being used for adjusting the orientation of a manhole apparatus for providing access to one or more leachate collection pipe access points in a landfill. However, Klaus discloses of a manhole apparatus for providing access to one or more leachate collection pipe access points in a landfill. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Billante to be used in a manhole apparatus as taught by Klaus, in order straightening the walls of the vertical pipe when needed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	As modified, the method would include the step of engaging a first stabilizer with a vertical pipe which forms part of a vertical manhole apparatus located in the landfill.
 	Regarding claim 15, Billante modified by Klaus discloses as discussed in claim 14, but does not disclose the steps of: i. engaging a second stabilizer with the vertical pipe wherein at least a portion of the second stabilizer operates as a deadman anchor located in waste inside the landfill; ii.  engaging a third stabilizer with the vertical pipe wherein at least a portion of the third stabilizer operates as a deadman anchor located in waste inside the landfill; and iii.  adjusting the first stabilizer, the second stabilizer and the third stabilizer using a tension control system in order to pull on the vertical pipe and thereby adjust the orientation of the vertical pipe relative to surrounding waste inside the landfill.
	However, it would have been an obvious matter of design choice to modify the method steps to include a second and third stabilizer as claimed since such a modification would have involved a mere duplication of parts. 
	As modified, the method would include the steps of adjusting the first stabilizer, the second stabilizer and the third stabilizer using a tension control system in order to pull on the vertical pipe and thereby adjust the orientation of the vertical pipe relative to surrounding waste inside the landfill.

Allowable Subject Matter
10.	Claims 5, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of the claims is the inclusion of the combination of:
For claim 5, the combination of the limitations towards the first pipe segments, cleanout riser, the first, second and third stabilizers being a rod, a motor as recited in the claims. 
For claim 8, the combination of the limitations towards the first pipe segments, cleanout riser, the first stabilizers being a rod and a cable connected to the rod and a deadman anchor as recited in the claims. There would be no reason to modify the prior art without relying in hindsight.
For claim 9, the combination of the limitations towards the first pipe segments, cleanout riser, the first stabilizer, a plurality of second pipe segments as recited in the claims. There would be no reason to modify the prior art without relying in hindsight.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
08/27/2022